Evans, J.
1. Unless the act creating a city court prescribes the method of taking a case by certiorari to the superior court, the procedure pointed out in the Civil Code, § 4637, is to be followed, as was done in the present ease. Dixon v. State, 121 Ga. 346.
2. The plaintiff in certiorari having complied with all the requirements of the law in regard to the time and manner of presenting his petition for certiorari to the judge of the superior court, and having affirmatively alleged that on the trial in the city court there was no proof of venue, the petition should have been sanctioned. Simpson v. Town of Lumpkin, 121 Ga. 167. Judgment reversed.

All the Justices concur.